NOT FOR PUBLICAT[ON

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

C-G~B-’ Civil Action No.
Plaintiff, 15-cv-3401-sow_1.ow
V.
MEMORANDUM oPrNroN AND
AIDA sANTA LuclA, er ar., oRoER oN MoTroN To sEAL

Defendants.

 

 

WETTRE, Magistrate Judge.

Before this Court is defendant Santa Lucia’s renewed motion to seal pursuant to L. Civ. R.
5.3(c). ECF No. 216. Plaintiff opposes the motion in part. ECF No. 218. For the reasons set
forth below, the motion is DENIED.

[. BACKGROUND

The Court assumes the parties’ familiarity with the underlying facts of this case, which are
outlined in the Court’s July 26, 2018 Order on the parties’ previous motions to seal. See ECF No.
214. In that Order, the Court, inter alia, denied defendants’ motion to seal particular documents,
as defendants had not sufficiently established specific harm that would occur if the documents
were not permanently sealed, thus failing to satisfy their burden on sealing set forth in L. Civ. R.
5.3(0)(3). The Court, however, granted defendants an opportunity to tile a renewed motion to seal,
and to establish the requisite basis for sealing the documents at issue. Defendant Santa Lucia filed
the instant renewed motion to seal on August 24, 2018 and the Khorozian defendants filed a letter

in support of the motion. ECF Nos. 216, 221. Plaintiff opposed the motion in part. ECF No. 218.

 

Proposed intervenor chfrey Siskind also filed a letter with the Court regarding this mattcr. ECF
No. 217.
lI. LEGAL STANDARD
The Third Circuit holds that “there is a presumptive right of public access to pretrial motions

of a nondiscovery nature, whether preliminary or dispositive, and the material filed in connection
therewith." Leucadia, !nc. v. Applt'ed Extrusion Techs., Inc., 998 F.2d 157, 164 (3d Cir. 1993).
Local Civil Rule 5.3 provides that the Court may otherwise restrict public access to materials filed
with the Court upon a motion to seal that, inter alia, sufficiently

describe[es] with particularly: (a) the nature of the materials or proceedings at

issue; (b) the legitimate private or public interests which warrant the relief sought;

(c) the clearly defined and serious injury that would result if the relief sought is not

granted, and (d) why a less restrictive alternative to the relief sought is not available.
L. Civ. R. 5.3(0)(3).

lIl. FINDINGS OF FACT AND CONCLUSIONS OF LAW

Defendant moves to permanently seal certain documents, citing the reputational harm to
defendant Santa Lucia and the designation of certain deposition transcripts Attomeys’ Eyes Only.
Importantly, however, the designation of Attomey’s Eyes Only does not, in itself, require the Court
to seal the material. See Scheuerman v. Nestle Healthcare Nu!rition, lnc., Civ. No. 10-3684 (FSH)
(PS), 2012 WL 12915479, at *l n.l (D.N.J. Dec. 21, 2012). Defendant still must meet her burden
to show the above factors warrant the sealing of the material. As the documents defendant seeks
to seal, and/or the information contained therein are already publicly available, the Court finds
defendant has failed to meet this burden, and the motion to seal, accordingly, is denied. See

Kt`."schling v. Atlantic Cily Bd. OfEc/uc., Civ. A. No. ll-4479, 2014 WL 5320162, at *3 (D.N.J.

Oct. 17, 2014) (denying motion to seal, reasoning that motion was too broad and some of the
2

documents were already publicly available, and noting that designation of a document as
“Confidential” “does not per se support sealing").
A. Publicly Filed Documents

Defendant seeks to seal portions of the brief at ECF No. 173, the Certification of Donald
F. Burke, Jr. at ECF No. 173-1, and Exhibits A through N, attached thereto. A number of these
documents are already publicly available and therefore cannot be sealed. Exhibits A through F, I,
and J, for instance, are documents filed in Florida litigation, which have been available publicly
since they were filed in 2016 and 2017. Similarly, defendant seeks to seal the entirety of section
VII of the brief at ECF No. 173, which describes public aspects of the Florida litigation. Moreover,
defendant seeks to seal Exhibit G, which is a printed copy of a LexisNexis search of the name
“Angela Khorozian” that is available to those members of the public with a LexisNexis account.
Defendant cannot establish a clearly defined and serious injury that would result if the documents
were not sealed given that these documents are already publicly available Therefore, sealing these
materials would be improper, and the motion to seal them is denied. See Janssen Products, L.P.
v. Lupin Ltd., Civ. A. No. 10-5954 (WHW), 2014 WL 956086, at *3 (D.N.J. Mar. 12, 2014)
(reversing magistrate judge’s order sealing portions of public court opinion discussing information
sealed previously because the opinion Was already published and “[i]t is well established that once
confidential information has been published, it is no longer confidential").

Defendant further seeks to seal portions of ECF No. 173 at pages 3 and 4, and Exhibits M
and N attached thereto, which include conversations between the parties’ counsel regarding the
alleged breach of the settlement agreement It is clear from the public docket that this case was

settled and that a dispute arose about an alleged breach of that settlement agreement The materials

at issue do not reveal anything that is not already public, and therefore the motion to seal these
materials is denied for failure to meet the criteria set forth in Local Civil Rule 5.3.
B. Documents Marked Attorneys’ Eyes Only

Defendant seeks to seal Exhibit l-l at ECF No. 173, which is a letter from defendant’s
counsel, Victoria Airgood, to plaintiffs counsel, Donald F. Burke and Donald F. Burke Jr.,
identifying categories of discovery material that Ms. Airgood requested be designated Attomeys’
Eyes Only. This letter itself does not contain any confidential information, but rather merely
summarizes the types of material the parties may deem to be confidential throughout the course of
the litigation. Accordingly, defendant’s motion to seal Exhibit H of ECF No. 173 is denied.

Defendant also seeks to seal certain portions of ECF Nos. l 12 and 173 that include excerpts
of transcripts from defendants’ depositions marked Attomeys’ Eyes Only.l As explained in the
Court’s previous Order, the designation of Attorneys’ Eyes Only does not by itself require that this
Court permanently seal those documents See Sclzeuerman v. Nestle Healthcare Nutrition, Inc.,
Civ. No. 10-3684 (FSH) (PS), 2012 WL 12915479, at *l n.l (D.N.J. Dec. 21, 2012). The Court
allowed defendants an opportunity to file a renewed motion to seal setting forth with more
particularity the legitimate private or public interests that warrant the sealing of these documents
and the harm which would result if these documents were to become public. Defendant has failed
to do so.

Defendant claims that the deposition transcripts contain “confidential information

regarding defendants’ business contacts, operations, and other in'formation.” See ECF No. 216-2.

 

' Specitically, defendant requests sealing of ECF No. 112-l at paragraphs 1 1, 14, 16, and 17 and
Exhibits B-E and ECF No. 173 at pages 8 and 11 and Exhibits K and L.
4

Initially, the Court notes that much of the content of the transcripts involves defendants Varoujan
Khorozian and Aida Santa Lucia denying their involvement with the company Consolidated
Engineering and having relevant knowledge of its business dealings. Defendant has not shown a
legitimate interest to warrant the sealing of this information, as she has not demonstrated that any
of this information qualifies for sealing under the factors set forth in Local Civil Rule 5.3.
confidential

Further, to the extent that defendant claims the transcripts do contain sensitive business
infonnation, the same information they seek to seal in this regard is already publicly available
through other filings that have long been on the Court’s public docket. See, e.g., ECF Nos. 18, 33,
61, 209. Much of the information defendant appears concerned about revealing pertains to a
purported contract between the entities Consolidated Engineering and Transafrica Nutech for a
project in Cameroon named Nkombassi City, and defendants’ involvement in the contract as
representatives of Consolidated Engineering These allegations, however, are clear from multiple
sources on the public docket, including ECF No. 18, which states:

The relationship of the parties arises from a contract that Transafrica Nutech S. A.

(Transafrica) secured with the Cameroon Govemment for the development of a

complete self-supporting town known as Nkombassi City. Transafrica was to

develop that city in collaboration with the Cameroon Govemment and several

American companies including Consolidated Engineering, the general contractor

for the city. Defendant, Aida Santa Lucia and Varoujan Khorozian are

representatives of Consolidated Engineering Defendant, Aida Santa Lucia traveled

to Cameroon to work with Transafrica at which time she met plaintiff who at that

time was employed by Transafrica. Aida Santa Lucia has submitted her own

affidavit as well as the affidavits of Apolonia Kono (Transat`rica President),

O’Bama Essama (Transafrica Engineer), Sister Dominique and the sworn statement

of attorney John lvlbufor Fonju.

Therefore, this information is already publicly available and there is no demonstrable harm that

would result from the transcripts becoming public as well.

5

As another example, defendant Santa Lucia seeks to seal a portion of a transcript from her
own deposition explaining that she was removed from the Nkombassi City project because of the
filing of the Complaint in this case. This information is publicly available in a brief written by
Santa Lucia’s own counsel at ECF No. 61 -3, page 14, and filed on the public docket: “Due solely
to the allegations asserted in plaintiffs complaint, Defendant Aida Santa Lucia is no longer
involved in [the Nkombassi City] project." Further, the implied relationship between the
Khorozians and Marcus Mullings is apparent from the public filing at ECF No. 33, in which
plaintiffs counsel appears to seek discovery regarding Mr. Mullings and his company, Leverage
Plus, LLC.

Here, defendant does not attempt to explain which aspects of the transcripts contain
sensitive business material or the way in which defendant’s business interests would be harmed if
the information was released. The Court is therefore left to guess what information defendant is
concerned about and cannot discern any information that is not already public. Accordingly, the
Court finds defendant failed to meet her burden to establish a legitimate interest in permanently
sealing the material or clearly defined harm that would result if the motion was denied.

C. PlaintifPs Name

The Court has previously issued Orders sealing plaintiffs full name and allowing her to be
identified in public filings only by her initials. ECF Nos. 95, 174, 202, 214. Plaintiff’s full name
appears in a certification by plaintiff at ECF No. 112, Exhibit A, and a transcript of defendant
Santa Lucia’s deposition at ECF No. l 12-1, Exhibit C, page l 17, lines 7 and 13. These materials
were filed under temporary seal.

Legitimate public and private interests warrant the sealing of these lines because they

contain confidential information Public disclosure of this information would result in a serious
invasion of plaintiffs privacy. No less restrictive alternative is available. Plaintiff s counsel is to
file a public, redacted version of ECF No. l 12 and the exhibits thereto, redacting only references
to plaintiffs name.

Accordingly,

lT lS on this 18"‘ day of December, 2018,

ORDERED, that defendant’s motion to seal (ECF No. 216) is hereby DEI`IIED;2 and it is
lirrther

ORDERED that ECF No. 1 12-1 shall be sealed only at the following locations: Exhibit A,
the signature line; and Exhibit C, page 117, line 7 from “If’ to “said” and line 13 from “If’ to
“said“; and it is further

ORDERED that ECF No. 173 shall be sealed only to the extent stated in this Court’s July
26, 2018 Order at ECF No. 214; and it is further

ORDERED that the Clerk of the Court shall maintain ECF Nos. 112 and 173 permanently
under seal; and it is further

ORDERED that in light of Local Civil Rule 72. l(c)(a)(A), which provides defendant may
file an appeal within fourteen days of this Order, plaintiffs counsel shall file redacted versions of
ECF Nos. 112 and 173 no later than twenty-one days of the docketing of this Order, or seven days

after the outcome of an appeal; and it is further

 

2 The Court acknowledges the letter of Jeffrey M. Siskind, pro se, received by the Court on August
23, 2018 (ECF No. 217), but declines to address it substantively, as it is not relevant to the instant
motion.

7

 

ORDERED that the Clerk of the Court shall terminate the motion at ECF No. 216.

.._ , | '-"
girls L/LL-”rt_.»'=»"s adm
Hon. Leda Dunn Wettre
United States Magistrate .ludge

